[Cite as R & J Solutions, Inc. v. Moses, 2021-Ohio-1315.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


R & J Solutions, Inc.,                               :

                 Plaintiff-Appellant,                :                No. 19AP-703
                                                                   (C.P.C. No. 17CV-2522)
v.                                                   :
                                                              (REGULAR CALENDAR)
Ambrose Moses, III, Esq.,                            :

                 Defendant-Appellee.                 :



                                            D E C I S I O N

                                      Rendered on April 15, 2021


                 On brief: Ric Daniell, for appellant. Argued: Ric Daniell.

                 On brief: Ambrose Moses, III, pro se. Argued: Ambrose
                 Moses, III.

                   APPEAL from the Franklin County Court of Common Pleas
DORRIAN, P.J.
        {¶ 1} Plaintiff-appellant, R & J Solutions, Inc., appeals the September 16, 2019
decision and entry of the Franklin County Court of Common Pleas granting judgment
following a bench trial in favor of defendant-appellee, Ambrose Moses, III, Esq., on
appellant's claim for legal malpractice. For the following reasons, we reverse.
I. Facts and Procedural History
        {¶ 2} On March 13, 2017, appellant filed a complaint in the trial court asserting a
claim of legal malpractice against appellee. In its complaint, appellant, an Ohio corporation,
alleged appellee represented it in a prior lawsuit filed by Premier Trailer Leasing, Inc.
("Premier"), which sought to collect funds from appellant. Appellant alleged Premier filed
a discovery request on August 23, 2016, but appellee never disclosed the discovery request
No. 19AP-703                                                                                               2


to appellant or otherwise responded to the same. Appellant alleged that Premier filed a
motion for summary judgment on October 18, 2016, and appellee never informed appellant
of such motion. Instead of responding with evidence or affidavits to Premier's motion for
summary judgment, appellee filed a response containing arguments based on Texas law.
Appellant alleged that due to appellee's negligence, summary judgment was granted to
Premier in the amount of $40,279.37 plus costs.
        {¶ 3} On April 16, 2017, appellee filed an answer admitting he provided legal
advice, counsel, and representation to appellant, but denying the other allegations giving
rise to appellant's claim. On December 7, 2017, appellant filed a motion for leave to file an
untimely summary judgment motion on the issue of liability. On December 26, 2017,
appellee filed a memorandum in opposition to appellant's December 7, 2017 motion for
leave. On May 10, 2018, the trial court granted appellant's December 7, 2017 motion for
leave to file an untimely summary judgment motion on the issue of liability, giving
appellant seven days to file such motion.1
        {¶ 4} On August 12, 2019, the matter proceeded to bench trial. At trial, appellant
called appellee, who was proceeding pro se, as a witness as if on cross-examination.
Appellee testified he spoke with Renatha Mitchell, the CEO of appellant, about an ongoing
collection matter between appellant and Premier. Appellee agreed to communicate on
appellant's behalf with the collections agency that had been engaged on behalf of Premier.
Appellee testified appellant wanted time to determine how much was actually owed and,
thereafter, to make payment on such amount. Appellee received documents from appellant
indicating that the amount owed by appellant to Premier was $1,186.
        {¶ 5} Appellee testified that Premier filed a complaint against appellant on
January 15, 2016 and he filed an answer on behalf of appellant on February 18, 2016.
Premier filed a motion for summary judgment against appellant on October 18, 2016, in
which it asserted appellant had been served on August 23, 2016 with discovery requests,
including requests for production of documents, requests for admissions and
interrogatories, but appellant had not responded to such requests by the deadline of
September 20, 2016. Appellee agreed that appellant had been served with such discovery


1We note the record does not reflect that appellant filed a motion for summary judgment following the court's
May 10, 2018 decision.
No. 19AP-703                                                                                  3


requests and that he did not provide any response. Appellee stated he received documents
from appellant that he could have used in responding to the discovery request to
demonstrate that appellant "did not owe the amount claimed by [Premier]." (Tr. at 39.)
When asked why he did not respond to the discovery requests, appellee stated "[q]uite
honestly, I'm not recalling the full reason for that. I just had a lot of other things that were
going on and I believe it just got caught up in the -- sort of the work of the office, just sort
of overlooked." (Tr. at 43.) Appellee stated it was not appellant's fault that he did not
respond to the discovery request. When asked "[i]f there's no response to a request for
admissions, then under the Civil Rules, can't this request be deemed admitted," appellee
responded "[g]enerally, that's the case, yes." (Tr. at 18-19.)
       {¶ 6} Appellee testified he filed a response to Premier's motion for summary
judgment on December 12, 2016, in which he argued that Premier was not following the
terms of their contract or Texas law, pursuant to a choice of law provision in the contract.
Appellee admitted this strategy was not successful in terms of the determination on the
merits in that action. However, he testified that his purpose in the representation was "to
buy time" for appellant "to take appropriate legal means, have time for them to work out a
resolution and to raise funds to pay" the amount due to Premier. (Tr. at 12.) Appellee
testified that the trial court in the underlying case granted summary judgment to Premier
on December 16, 2016, finding there was no dispute as to any material fact of record in the
case. Appellee testified it was his understanding appellant eventually paid $15,000 to settle
the underlying case following summary judgment.
       {¶ 7} Renatha Mitchell testified she was the secretary, treasurer, and CEO of
appellant. Mitchell testified she asked appellee to represent appellant upon receiving a
collection notice from Premier. Mitchell met with appellee before Premier filed its case
against appellant. At the meeting, appellee reviewed appellant's documentation related to
Premier. Later, Mitchell e-mailed any and all documents she possessed regarding the
collections matter to appellee.
       {¶ 8} After Premier filed its complaint against appellant, Mitchell testified she
called and sent text messages to appellee on a number of occasions. Appellee did not inform
Mitchell that a motion for summary judgment had been filed by Premier. Mitchell testified
she sent appellee a text on December 13, 2016, in which she urgently asked him to contact
No. 19AP-703                                                                                 4


her. Mitchell thereafter sent appellee a text informing him she had noticed his filing a
memo in opposition to Premier's motion for summary judgment. On January 3, 2017, after
the trial court in the underlying case had granted summary judgment in favor of Premier,
Mitchell sent another text message to appellee stating she had called and left messages for
him. Mitchell received no response to any of these messages. Appellee never informed
Mitchell that the trial court had granted judgment in favor of Premier. Mitchell was
unaware that judgment had been rendered against appellant until after receiving a certified
copy of the judgment.
       {¶ 9} Mitchell testified that based on 63 hours of research conducted by employees
of appellant, the amount due to Premier was $1,886.00. The trial court's decision granting
summary judgment in favor of Premier found that appellant was liable for a total of
$40,279.37 plus interest and costs. After the trial court granted summary judgment in favor
of Premier in the underlying matter, Mitchell filed a motion under Civ.R. 60(B) seeking
relief from the judgment, which was denied. Mitchell then settled the underlying matter
with Premier for $15,000.00.
       {¶ 10} On September 16, 2019, the trial court filed a decision and entry following the
bench trial finding appellant failed to prove its claim for legal malpractice because expert
testimony was required to establish the standard of care. Additionally, the trial court found
appellant failed to establish causation.
II. Assignments of Error
       {¶ 11} Appellant appeals and assigns the following two assignments of error for our
review:
              [I.] The lower court erred in finding that R & J Solutions
              needed an expert witness to show that Appellee failed to
              conform to the applicable standard of care.

              [II.] The lower court erred in finding that there was no ca[us]al
              connection between the conduct by Appellee complained of
              and the resulting damages.

III. Analysis
       {¶ 12} In its two assignments of error, appellant argues the trial court erred in
finding that it did not establish the elements of its legal malpractice claim against appellee.
A. Applicable Law
No. 19AP-703                                                                                5


       {¶ 13} "To establish a cause of action for legal malpractice based on negligent
representation, a plaintiff must show (1) that the attorney owed a duty or obligation to the
plaintiff, (2) that there was a breach of that duty or obligation and that the attorney failed
to conform to the standard required by law, and (3) that there is a causal connection
between the conduct complained of and the resulting damage or loss." Vahila v. Hall, 77
Ohio St.3d 421 (1997), syllabus. The first element, that an attorney owed a duty to the
plaintiff, is "typically established through the existence of some form of attorney-client
relationship." McBroom v. Gertmenian, 10th Dist. No. 18AP-204, 2018-Ohio-3884, ¶ 18,
citing Illinois Natl. Ins. Co. v. Wiles, Boyle, Burkholder & Bringardner Co., L.P.A., 10th
Dist. No. 10AP-290, 2010-Ohio-5872, ¶ 19, citing Natl. Union Fire Ins. Co. v. Wuerth, 122
Ohio St.3d 594, 2009-Ohio-3601, ¶ 10. See Svaldi v. Holmes, 10th Dist. No. 12AP-167,
2012-Ohio-6161, ¶ 18, quoting Advanced Analytics Laboratories, Inc. v. Kegler, Brown,
Hill & Ritter, L.P.A., 148 Ohio App.3d 440, 2002-ohio-3328, ¶ 34 (10th Dist.) (" 'An
attorney's duty to his or her client exists in relation to the scope of representation sought
by the client and undertaken by the attorney.' "). The trial court found the first element met
because appellee represented appellant in the underlying action. The parties do not dispute
this finding on appeal. Therefore, we consider whether appellant established the remaining
elements.
B. First Assignment of Error - Breach of Duty
       {¶ 14} In its first assignment of error, appellant argues the trial court erred in
finding it did not meet the second element of its legal malpractice claim. Specifically,
appellant argues the trial court erred in finding expert testimony was required to determine
whether appellee failed to conform to the applicable standard of care.
       {¶ 15} With regard to the second element of a legal malpractice claim, a plaintiff
cannot merely demonstrate " 'imperfect representation,' " but rather " 'must establish a
failure to conform to the applicable standard of care.' " Tarazi v. Siddiqi, 10th Dist. No.
19AP-557, 2020-Ohio-3432, ¶ 11, quoting Seoane-Vazquez v. Rosenberg, 10th Dist. No.
19AP-16, 2019-Ohio-4997, ¶ 23. "The duty of an attorney to his client is to * * * exercise the
knowledge, skill, and ability ordinarily possessed and exercised by members of the legal
profession similarly situated, and to be ordinarily and reasonably diligent, careful, and
prudent in discharging the duties he has assumed." (Internal quotations omitted.) Phillips
No. 19AP-703                                                                               6


v. Wilkinson, 10th Dist. No. 17AP-231, 2017-Ohio-8505, ¶ 14, quoting Yates v. Brown, 185
Ohio App.3d 742, 2010-Ohio-35, ¶ 17 (9th Dist.), quoting Palmer v. Westmeyer, 48 Ohio
App.3d 296, 298 (6th Dist.1988), quoting 67 Ohio Jurisprudence 3d, Malpractice, Section
9, at 16 (1986). "This 'standard of care' has been described as that which 'a reasonable
attorney, similarly situated, would have [done] under the circumstances.' " Goldberg v.
Mittman, 10th Dist. No. 07AP-304, 2007-Ohio-6599, ¶ 11, quoting Brunstetter v. Keating,
11th Dist. No. 2002-T-0057, 2003-Ohio-3270, ¶ 18.
       {¶ 16} In McInnis v. Hyatt Legal Clinics, 10 Ohio St.3d 112 (1984), the Supreme
Court of Ohio held that, in a legal malpractice case, expert testimony is generally required
in order to prove breach of the duty that the attorney owed to the plaintiff, unless the
claimed breach of professional duty is "well within the common understanding of * * *
laymen." Id. at 113. See Whiteside v. Conroy, 10th Dist. No. 05AP-123, 2005-Ohio-5098,
¶ 50. " 'Expert testimony is required so that the trier of fact does not have to speculate on
the standard of care, particularly in a complex case involving [matters] which are normally
not within the realm of understanding of the layman.' " Lundeen v. Graff, 10th Dist. No.
15AP-32, 2015-Ohio-4462, ¶ 17, quoting Northwestern Life Ins. Co. v. Rogers, 61 Ohio
App.3d 506, 512 (10th Dist.1989). See Goldberg at ¶ 13 (listing cases in which this court
has held expert testimony is required to demonstrate breach of duty). However, no expert
testimony is required where "the alleged breach of care is so obvious that it can be
determined from the ordinary knowledge and experience of laymen." Roberts v. Hutton,
152 Ohio App.3d 412, 2003-Ohio-1650, ¶ 55 (10th Dist.). We have also stated that expert
testimony is not required in cases in which the breach is "so obvious that it may be
determined by the court as a matter of law." (Internal quotations omitted.) Brust v.
Kravitz, 10th Dist. No. 16AP-201, 2016-Ohio-7871, ¶ 41, quoting Bloom v. Dieckmann, 11
Ohio App.3d 202, 203 (1st Dist.1983), quoting Annotation, 14 A.L.R.4th 170, 173 (1982).
See Kent's Excavating Servs. v. Leneghan, 8th Dist. No. 104820, 2017-Ohio-1371, ¶ 17
(where the claimed errors are " 'so simple and obvious,' expert testimony is not required to
demonstrate the breach of the attorney's standard of care").
       {¶ 17} Here, the trial court found expert testimony was required to determine
whether appellee failed to conform to the applicable standard of care because it was "unable
to conclude that [appellee's] failure to respond to requests for admissions and the written
No. 19AP-703                                                                                7


response to the motion for summary judgment is such that a layperson could determine if
a breach occurred absent expert testimony." (Decision at 4.) The court noted appellee's
testimony that "not responding to the request for admissions and the argument raised in
the memo contra to the summary judgment motion fell within the strategy to provide
[appellant] time to pay off any amount owed." (Decision at 4.) Thus, the trial court found
the legal issues presented in the case were not within the ordinary knowledge of a layperson
and not so obvious as may be determined as a matter of law.
       {¶ 18} We disagree with the trial court, at least with regard to missing the discovery
deadline. A layperson may not be able to determine, without expert assistance, if the
strategy in making certain arguments in response to a summary judgment motion
conforms to a lawyer's standard of care. However, a layperson could determine, without
expert assistance, if missing a deadline because it was overlooked and not the client's fault
conforms to a lawyer's standard of care.
       {¶ 19} Courts in several cases have found that expert testimony is not required to
establish breach of duty in a legal malpractice claim. In one such case, an Ohio appellate
court found that an attorney's alleged negligence was so clear to constitute negligence as a
matter of law such that expert testimony was not necessary as to standard of care and
breach where the attorney "fail[ed] to keep himself apprised of the status of the case and
miss[ed] a decision dismissing the case within the time to appeal." Harris v. Rossi, 11th
Dist. No. 2017-T-0045, 2018-Ohio-4573, ¶ 53. See Estate of Hards v. Walton, 8th Dist. No.
93185, 2010-Ohio-3596, ¶ 12-13 (finding expert testimony not required where attorney did
not assert that failure to file response to motion for judgment on the pleadings constituted
an exercise of professional judgment, but instead conceded that filing deadline was missed
because he was distracted by a family emergency). We have previously noted that "expert
testimony may not be necessary to support a legal malpractice claim where the attorney
fails to file a viable claim before the statute of limitations expires." Brust at ¶ 41, citing
DePugh v. Sladoje, 111 Ohio App.3d 675, 681-82 (2d Dist.1996). We have also stated that
" '[t]he failure to abide by a client's specific instructions may be sufficient to establish a
breach of a professional duty without expert testimony.' " Id., quoting Dimacchia v. Burke,
904 F.2d 36 (6th Cir.1990), citing McInnis at 113.
No. 19AP-703                                                                               8


       {¶ 20} In this case, Premier received summary judgment in the underlying case
following appellee's failure to respond to their requests for admissions. We have previously
stated that " '[p]ursuant to the express language of Civ.R. 36(A), requests for admissions
are "self-executing; if there is no response to a request or an admission, the matter is
admitted. Unlike other discovery matters, the admission is made automatically and
requires no further action by the party requesting the admission." * * * Thus, once a party
fails to timely respond to the requests for admissions, the defaulted admissions become
facts.' " Goldberg at ¶ 24, quoting Palmer-Donavin v. Hanna, 10th Dist. No. 06AP-699,
2007-Ohio-2242, ¶ 10, quoting Bronski v. Rite Aid Corp., 4th Dist. No. 88 CA 21 (Feb. 16,
1989). The record reflects that because there was no response to Premier's request for
admissions regarding the amounts allegedly owed by appellant, the admissions were made
automatically and became facts. As a result, the trial court in the underlying matter found
there was no dispute as to a genuine issue of material fact and granted summary judgment.
       {¶ 21} In his testimony before the trial court, appellee admitted he failed to respond
to Premier's discovery requests, including their written request for admissions pursuant to
Civ.R. 36. When asked "[i]f there's no response to a request for admissions, then under the
Civil Rules, can't this request be deemed admitted," appellee responded "[g]enerally, that's
the case, yes." (Tr. at 18-19.) Furthermore, appellee acknowledged the documents provided
by appellant could have been used to demonstrate that it "did not owe the amount claimed
by [Premier]." (Tr. at 39.) Appellee acknowledged he "overlooked" providing a response to
Premier's discovery request. (Tr. at 43.) The Rules of Professional Conduct state that "[a]
lawyer shall act with reasonable diligence and promptness in representing a client."
(Emphasis omitted.) Prof.Cond.Rule 1.3. A comment to this rule explains that "[d]elay and
neglect are inconsistent with a lawyer's duty of diligence, undermine public confidence, and
may prejudice a client's cause. Reasonable diligence and promptness are expected of a
lawyer in handling all client matters and will be evaluated in light of all relevant
circumstances." Prof.Cond.R. 1.3, comment 3. Consistent with this rule, it has been held
that " 'attorneys are expected to keep themselves advised of the progress of their cases.' "
Yoder v. Thorpe, 10th Dist. No. 07AP-225, 2007-Ohio-5866, ¶ 13, quoting Metcalf v. Ohio
State Univ. Hosps., 2 Ohio App.3d 166, 168 (10th Dist.1981).
No. 19AP-703                                                                                   9


       {¶ 22} Therefore, on the facts of this case, based on appellee's testimony and the
undisputed record regarding appellee's failure to respond to Premier's request for
admissions, expert testimony was not required to establish the standard of care and breach
as to missing the discovery deadline. Harris at ¶ 53; Hards at ¶ 12-13. Accordingly, we
sustain appellant's first assignment of error.
C. Second Assignment of Error - Causation
       {¶ 23} In its second assignment of error, appellant asserts the trial court erred in
concluding there was no causal connection between the conduct of appellee and the
resulting damages in the underlying litigation. The trial court found it was unable to
"conclude that [appellee's] negligence, if any, is the reason judgment in the amount of
$40,279.37 was granted against [appellant] in the Premier action." (Decision at 5.) The
court found that "[w]hile [appellant] argued that the total amount due was $1,186.00, this
Court will note that Premier provided evidence in the underlying litigation to suggest that
the amount owed was substantially higher than $1,186.00." (Decision at 5.) Furthermore,
the court noted that appellant "was able to settle the matter post-judgment for an amount
less than the awarded judgment but still greater than $1,186.00." (Decision at 5.)
       {¶ 24} The Supreme Court has provided different standards for determining
causation in legal malpractice cases. First, in Vahila, the court set forth the "some evidence"
standard, which requires a plaintiff to demonstrate "some evidence of the merits of the
underlying claim" to establish the causation element. Id. at 428. Next, in Environmental
Network Corp. v. Goodman Weiss Miller, L.L.P., 119 Ohio St.3d 209, 2008-Ohio-3833,
¶ 16, the court set forth the "but for" test for causation in applying the "case-within-a-case
doctrine."
       {¶ 25} In Vahila, the claimed malpractice consisted of the defendant attorneys'
"failure * * * to properly disclose all matters and/or legal consequences surrounding the
various plea bargains entered into by Terry Vahila and the settlement arrangements agreed
to by [plaintiffs] with respect to the several civil matters." Id. at 427. The plaintiffs alleged
losses of $100,000 and lost profits of at least $200,000. Id. at 422. The court found that
on "the facts of [the] case, [plaintiffs] have arguably sustained damage or loss regardless of
the fact that they may be unable to prove that they would have been successful in the
underlying matter(s)." Id. at 427.
No. 19AP-703                                                                                10


       {¶ 26} The court noted that "the requirement of causation often dictates that the
merits of the malpractice action depend upon the merits of the underlying case." Id. at 427-
28. Although the court recognized that "a plaintiff in a legal malpractice action may be
required, depending on the situation, to provide some evidence of the merits of the
underlying claim," the court declined to "endorse a blanket proposition that requires a
plaintiff to prove, in every instance, that he or she would have been successful in the
underlying matter." Id. at 428.
       {¶ 27} In Environmental Network, the plaintiffs filed a legal malpractice suit
claiming that the defendant attorney's "malpractice resulted in a coerced settlement and
that appellees would have achieved a better result if the underlying case had been tried to
its conclusion." Id. at ¶ 9. Following trial, the jury found in favor of the plaintiffs and
awarded them damages. The trial court denied the defendant's motion for judgment
notwithstanding the verdict or, in the alternative, a new trial, on grounds that plaintiffs had
satisfied their burden under Vahila of establishing proximate causation by producing
"some evidence" on the merits of their claims in the underlying action.
       {¶ 28} On appeal, the Supreme Court noted that in Vahila it had "rejected a
wholesale adoption of a 'but for' test for proving causation and the mandatory application
of the "case-within-a-case doctrine." Environmental Network at ¶ 16. Under the case-
within-a-case doctrine:
              "All the issues that would have been litigated in the previous
              action are litigated between the plaintiff and the plaintiffs
              former lawyer, with the latter taking the place and bearing the
              burdens that properly would have fallen on the defendant in
              the original action. Similarly, the plaintiff bears the burden the
              plaintiff would have borne in the original trial; in considering
              whether the plaintiff has carried that burden, however, the trier
              of fact may consider whether the defendant lawyer's
              misconduct has made it more difficult for the plaintiff to prove
              what would have been the result in the original trial."

Id. at ¶ 16, quoting Restatement of the Law 3d, Law Governing Lawyers, Section 53, at 390,
Comment b (2000).
       {¶ 29} Unlike the plaintiffs in Vahila, who sustained losses regardless of the merits
of the underlying case, the plaintiffs in Environmental Network "could recover only if they
could prove that they would have succeeded in the underlying case and that the judgment
No. 19AP-703                                                                                              11


would have been better than the terms of the settlement." Id. at ¶ 18. Thus, the court found
that the theory of the case "place[d] the merits of the underlying litigation directly at issue
because it stands to reason that in order to prove causation and damages, [the plaintiffs]
must establish that [the defendant's] actions resulted in settling the case for less than [the
plaintiffs] would have received had the matter gone to trial." Id. Accordingly, the court
found that where the plaintiffs' "sole theory for recovery is that if the underlying matter had
been tried to conclusion, they would have received a more favorable outcome than they
obtained in the settlement," the case-within-a-case doctrine applied. Id.2
        {¶ 30} Under the facts and circumstances present in this matter, we find the test in
Vahila to be the appropriate test. Unlike in Environmental Network, the underlying case
in this matter was determined on the merits when the trial court granted summary
judgment in favor of Premier. Furthermore, appellant's theory of the case did not rely on
demonstrating that it would have succeeded in the underlying case. Instead, appellant's
theory of the case, like in Vahila, was that due to appellee's alleged failures to respond to
the discovery requests, including the request for admissions, appellee failed to secure viable
defenses for appellant and, as a result, appellant sustained damages regardless of the fact
that it may be unable to prove it would have been successful in the underlying matter. Thus,
in order to establish causation, appellant was required, pursuant to Vahila, to " 'provide
some evidence of the merits of the underlying claim.' " Goldberg at ¶ 23, quoting Frump v.
Conley, 10th Dist. No. 99AP-561 (Feb. 17, 2000). In order to meet this standard, appellant
was required to "demonstrat[e] that the claims or defenses that the attorney allegedly
negligently failed to assert were 'at least colorable.' " Id., quoting Williams-Roseman v.
Owen, 10th Dist. No. 99AP-871 (Sept. 21, 2000).
        {¶ 31} Although the trial court found appellant failed to establish causation, the trial
court did not identify the test it applied in reaching this conclusion. Nor are we able to
determine from the text of the trial court's analysis the standard against which appellant's
claim was measured. Therefore, because the trial court's decision lacks sufficient clarity to



2 We note that "Ohio courts have held that expert testimony is not required to establish proximate cause in a
legal malpractice action." McGraw v. Jarvis, 10th Dist. No. 19AP-538, 2021-Ohio-522, ¶ 36, citing Morris v.
Morris, 9th Dist. No. 21350, 2003-Ohio-3510, ¶ 21. Similarly, "while a plaintiff claiming legal malpractice
must put forth evidence of damages, there is no requirement in Ohio law that those damages be supported by
expert testimony." McGraw at ¶ 36.
No. 19AP-703                                                                                 12


enable meaningful appellate review, we must remand this matter for the trial court to apply
Vahila in the first instance to determine whether appellant met the "some evidence"
standard of causation. See Yurkowski v. Univ. of Cincinnati, 10th Dist. No. 13AP-1049,
2015-Ohio-1511, ¶ 17 (finding that where the "trial court applied the incorrect standard of
care in evaluating the testimony, it was necessary for the trial court on remand to
independently weigh the expert testimony and resolve the conflicting opinions in applying
the correct standard"); State v. J.L.S., 10th Dist. No. 18AP-125, 2019-Ohio-4173, ¶ 80
(finding it was necessary to remand where trial court applied improper standard and trial
court's decision lacked sufficient clarity to enable meaningful appellate review); Brothers
v. Morrone-O'Keefe Dev. Co., LLC, 10th Dist. No. 05AP-161, 2006-Ohio-1160, ¶ 20-23
(where trial court applied incorrect standard in determining liability, reviewing court must
reverse and remand to the trial court to determine weight of the evidence in light of the
correct standard); Talley v. Talley, 10th Dist. No. 15AP-812, 2016-Ohio-3533, ¶ 27, citing
Kaechele v. Kaechele, 35 Ohio St.3d 93 (1988), paragraph two of the syllabus (remanding
where " trial court failed to provide sufficient detail to enable meaningful appellate review").
Furthermore, if, after applying the standard set forth in Vahila, the trial court determines
the causation element was met, it should proceed to determine the appropriate amount of
damages. Accordingly, we sustain appellant's second assignment of error.
IV. Conclusion
       {¶ 32} Having sustained appellant's two assignments of error, we reverse the
judgment of the Franklin County Court of Common Pleas and remand this matter to that
court for further proceedings in accordance with law and consistent with this decision.

                                                                      Judgment reversed;
                                                          cause remanded with instructions.
                             BROWN and SADLER, JJ., concur.